                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Abdul-Aziz Rashid Muhammad,                          File No. 19-cv-1750 (ECT/DTS)

             Plaintiff,

v.                                                               ORDER

United States (FTCA),

           Defendant.
________________________________________________________________________

      The Court has received the January 9, 2020 Report and Recommendation of United

States Magistrate Judge David T. Schultz. ECF No. 12. No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 12] is ACCEPTED;

      2.     Plaintiff’s motion for an extension of time to pay the filing fee [ECF No. 11]

is DENIED; and

      3.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE pursuant

to Rule 41(b) of the Federal Rules of Civil Procedure.



Dated: January 28, 2020                  s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
